Appeal by defendant from a judgment of the Supreme Court, Rockland County, rendered June 15, 1978, convicting him of grand larceny in the second degree, upon his plea of guilty, and sentencing him to a term of imprisonment of one year. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months (see Penal Law, § 60.01, subd 2, par [d]). As so modified, judgment affirmed and case remitted to the Supreme Court, Rockland County, to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). Under all of the circumstances of this case, the sentence was excessive to the extent indicated herein. We have considered appellant’s other contentions and have found them to be without merit. Martuscello, J. P., Titone, Hawkins and O’Connor, JJ., concur.